DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2021 has been entered.

Response to Amendment
4.	Claims 1, 2, 5, 6, 8-11 and 13-16 remain pending in the application and are addressed below.  It should be noted that although claims 5, 6, 8 and 9 are currently withdrawn from consideration (see paragraph 5 below), these claims each depend from a cancelled claim (claims 4 and 7).

Election/Restrictions
5.	Claims 5, 6 and 8-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on May 11, 2021.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 13, on line 7, each of the recitations, “the inlet neck portion” and “the outlet neck portion” lacks antecedent basis.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 2 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjurman, USPN 4,314,717.
	As to claim 1, Bjurman shows a sprinkler attachment (see Figs. 1-4) capable of accommodating vertical and lateral forces exerted on a sprinkler head or on a vertical extension pipe of an installed sprinkler system, comprising: a flexible, substantially spherical, ellipsoid, or hemispherical body (any of the convex body elements at 16 is a flexible body which meets at least one of the recited shapes) with a cylindrical threaded inlet neck portion (24) and a cylindrical threaded outlet neck portion (22), wherein the flexible body is configured not to lengthen when water pressure builds up in the body due to water passing from the inlet neck portion to the outlet neck portion, and wherein the inlet and outlet neck portions are capable of complementarily engaging with a conventional part of a conventional installed sprinkler system, and the flexible body is configured to allow the body to collapse upon itself when a pre-determined compressive or lateral force is exceeded on the body due to force exerted on the outlet neck portion. 
	As to claim 2, the claim merely further defines a functional recitation of claim 1, which the device of Bjurman is clearly capable of meeting.
	As to claim 13, the device of Bjurman, as applied to claim 1 above, clearly meets the single method step of “providing” the structure recited in claim 13, and is capable of meeting the recited functional recitations and the recited “wherein” clause.
	As to claims 14-16, each of the claims recites nothing more than “wherein” clauses of intended use of the “provided” device, which the device of Bjurman is clearly capable of meeting.

Response to Arguments
10.	Applicant's arguments, see pages 4-5 of the “Remarks” portion of the response filed September 17, 2021 regarding the prior art to Bjurman (USPN 4,314,717), have been fully considered but they are not persuasive.
	Applicant asserts that each of independent claims 1 and 13, as amended, requires the recited body to define “as a whole”, a substantially spherical, ellipsoid, or hemispherical body, and Applicant argues that even though Bjurman shows a device with convex undulations, Applicant asserts that “the housing as a whole is a tubular housing that does not teach or suggest a housing that is substantially spherical, ellipsoid, or hemispherical”.  It is this Office’s position that Applicant’s arguments are not commensurate with the limitations presented in each of claims 1 and 13.  Neither of claims 1 and 13 clearly defines what should necessarily be interpreted as a “whole” of the body, and thus the claims are recited in a broad enough manner so as not to preclude application of any of body elements “16” of Bjurman to the recited “flexible, substantially spherical, ellipsoid, or hemispherical body”.
	Applicant also argues that the flexible body of Bjurman does not allow the body to “collapse upon itself”, as functionally recited in each of claims 1 and 13.  However, such is merely Applicant’s opinion, which is not based in fact.  Even if Bjurman is silent as to a collapsing function of the body under force, the fact that the body is made from a flexible material means that it is completely reasonable to expect some measure of collapse of the flexible body under a certain type and amount of force.  Further, this functional recitation would be directly dependent on an amount of force applied to the device, which is not defined in the claim.  The rejection is therefore maintained.

Conclusion
11.	The prior art made of record and not currently relied upon is considered pertinent to applicant's disclosure.  US Patents to Schinke and Schopp, applied against the claims in the Office action mailed June 21, 2021 and inadvertently omitted from the Form PTO-892 included therewith, are listed on the Form PTO-892 included herewith.

12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DARREN W GORMAN/Primary Examiner, Art Unit 3752